DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the amendment filed 07/22/2022.  

Claims 1-3, 5-8, and 10-12 are pending in this application.  Claims 4 and 9 have been cancelled.  Claim 12 have been added.

The objection of the title of the invention has been withdrawn in view of Applicant's amendment.

The objection of the abstract has been withdrawn in view of Applicant's amendment.

The objection of claims 1 and 9 has been withdrawn in view of Applicant's amendment.







Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baneva et al. (US 20180157384) in view of  Mo (US 20030189591).
The Baneva reference was cited by Applicant in the IDS filed 12/24/2020.

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Baneva teaches an information processing system for executing a series of processes (Abstract: Methods, apparatus and articles of manufacture to provide workflow subscription management in a cloud computing environment; paragraph 0046: a workflow is a series of actions and decisions to be executed in a virtual computing platform. The example system 100 includes first and second distributed execution manager(s) (DEM(s)) 146A and 146B to execute workflows. According to the illustrated example, the first DEM 146A includes a first set of characteristics and is physically located at a first location 148A. The second DEM 146B includes a second set of characteristics and is physically located at a second location 148B. The location and characteristics of a DEM may make that DEM more suitable for performing certain workflows), the information processing system comprising: 

a computer (processor platform 800; Fig. 8) configured to 

manage, among multiple programs for executing the series of processes, a first program included in the information processing system and at least a second program registered in the information processing system (paragraph 0040: a collection of application components executing on virtual computing resources; paragraph 0041: a catalog 130, which is a listing of available virtual computing resources (e.g., VMs, networking, storage, etc.) that may be provisioned from the cloud computing platform provider 110 and available application components (e.g., software services, scripts, code components, application-specific packages) that may be installed on the provisioned virtual computing resources. The example catalog 130 may be pre-populated and/or customized by an administrator 116 (e.g., IT (Information Technology) or system administrator) that enters in specifications, configurations, properties, and/or other details about items in the catalog 130. Based on the application, the example blueprints 126 may define one or more dependencies between application components to indicate an installation order of the application components during deployment), 

control execution of the series of processes including a process executed by the second program (the example deployment plan generator 122 of the example application director 106 of FIG. 1 generates a deployment plan 128 based on the basic blueprint 126 that includes deployment settings for the basic blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks, etc.) and an execution plan of tasks having a specified order in which virtual computing resources are provisioned and application components are installed, configured, and started; paragraph 0042), 

control a virtual server for executing the second program (accordingly, any number of virtual machines (e.g., the virtual machines associated with the blueprints in the multi-machine blueprint 208) and/or containers may be managed collectively. For example, the multiple virtual machines corresponding to the multi-machine blueprint 208 may be provisioned based on an instruction to provision the multi-machine blueprint 208, may be power cycled by an instruction, may be shut down by an instruction, may be booted by an instruction, etc. As illustrated in FIG. 2, an instruction to provision the multi-machine blueprint 208 may result in the provisioning of a multi-machine service formed from one or more VMs 114 that includes virtualized web server(s) 210A, virtualized application server(s) 210B, and virtualized database server(s) 210C. The number of virtual machines and/or containers provisioned for each blueprint may be specified during the provisioning of the multi-machine blueprint 208 (e.g., subject to the limits specified during creation or management of the multi-machine blueprint 208; paragraph 0042). receive a registration request for registration of the second program in the information processing system, wherein the registration request includes the second program as an executable file: and when the second program for which the registration request is received is not already registered in the information processing system, store, in a storage server, the second program for which the registration request is received and manage the stored second program.

Baneva, however,  does not explicitly teach, Mo teaches receive a registration request for registration of the second program in the information processing system, wherein the registration request includes the second program as an executable file: and when the second program for which the registration request is received is not already registered in the information processing system, store, in a storage server, the second program for which the registration request is received and manage the stored second program.
 (the log information field 608 may include using time field, executed program field, and program performance field. In the using time field, the duration of time that the user used a program is stored. In the executed program field, the program information that the user executed is stored. In program performance field, the particulars that the user performed with corresponding program are stored. For example, if the user executed a word program, in the program performance field stores the file name that the user edited with the word program. If the user executed a web-browser, in the program performance field stores the information of website which the user connected…. In registered program field 610, a registered program list of computer 102 is stored. If the supervisor requests designation of a program of which the execution is prohibited, program control module 506 provides a registered program list stored in registered program field 610 so that the may supervisor select the program for which execution is prohibited. As mentioned above, in registered program field 610, the program name, as well as the program executable file, are stored; paragraphs 0141-0142).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Baneva with Mo because it would have provided the enhanced capability for registering and monitoring programs in a computer.

 As to claim 2:
Baneva teaches the computer is configured to manage multiple second programs by dividing the second programs into multiple groups, and cause different virtual servers assigned to the respective groups to execute the second programs in the corresponding groups when executing the series of processes (paragraph 0045).As to claim 3:
Baneva teaches the second programs are provided by multiple service providers; and the computer is configured to cause the different virtual servers assigned to the respective service providers to execute the second programs provided by the corresponding service providers (paragraph 0045).As to claim 5:
Baneva teaches a third program configured to cause the virtual server to obtain the second program to be executed by the virtual server from the storage server, and cause the virtual server to execute the second program in response to a request (Fig.2 and paragraph 0050).As to claim 6:
Baneva teaches the virtual server is configured to execute the third program when the virtual server is started (Fig.2 and paragraph 0050).As to claim 7:
Baneva teaches multiple second programs are registered in the information processing system; and the computer is configured to cause different virtual servers to execute the respective second programs (Fig.2 and paragraph 0041).As to claim 8:
Baneva teaches the computer is configured to generate the virtual server for executing the second program (Fig.2 and paragraph 0050).As to claim 10:
Refer to the discussion of claim 1 above for rejection. Claim 10 is the same as claim 1, except claims 10 is a method claim 1 is an information processing system claim.

As to claim 11:
Baneva teaches the use of a non-transitory computer-readable storage medium (a non-transitory computer readable storage medium; claim 16). 

As to claim 12:
Baneva teaches store and manage component information; determine whether a program to be executed is the first program or one of the second programs by referring to the component information; and update the component information upon registering the second program (paragraph 0066).
Response to Arguments

3.	Applicant's arguments filed 07/22/2022 have been fully considered but are deemed to be moot in view of the new ground(s) of rejection necessitated by Applicant's amendments.  

Conclusion


4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

5.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/
Primary Examiner, Art Unit 2199